UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7367



RUSSELL JAMES CAMPBELL,

                                           Petitioner - Appellant,

          versus

THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-96-509-H)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Russell James Campbell, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Campbell v. Corcoran, No. CA-

96-509-H (D. Md. Aug. 8, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                 2